DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on 1 March 2022 has been acknowledged. 
Claims 1 and 13 – 14 have been amended. 
Claim 10 has been cancelled.
Currently, claims 1 – 6, 8, 11 – 16, 18 – 19 and 22 – 23 are pending and considered as set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 6 and 22 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Shah et al. (Hereinafter Shah) (Motion Estimation for Obstacle Detection and Avoidance Using a Single Camera for UAVs/Robots, https://arc.aiaa.org/doi/pdf/10.2514/6.2010-7569) in view of Shashua et al. (Hereinafter Shashua A) (US 9623905) and in further view of Sandberg (US 2010/0241289).

As per claim 1, Shah teaches element of: a method for operating a movable object, comprising: 
acquiring a plurality of image frames captured within a predefined time window by an imaging device borne by the movable object moving along a navigation path (See at least page 8 paragraph 2 and figure 5 – 6)); 
identifying one or more objects adjacent the movable object (See at least page 3 Section B. Optical Flows and page 4 Section C. Flow Field Divergence, and figure 3 and 4 on page 6 and 7); 
estimating movements of the one or more objects relative to the movable object using dimensional variations of the one or more objects within the plurality of image frames (See at least page 5 IV. Implementation section paragraph 1 – 2 and figure 2); and
adjusting the navigation path of the movable object in accordance with the estimated movements of the one or more objects (See at least Figure 2 – 3 and 8). 
Shah does not explicitly teach element of:
the dimensional variation of one object including a size variation of the one object, the size variation of the one object being a change rate of a size of the one object projected on an image plane from a first time point to a second time point, and estimating the movements of the one or more objects relative to the movable object including: determining a time-to-hit value of each object of the one or more objects using a current size of the object projected on the image plane divided by the size variation of the object.
Shashua teach element of:
the dimensional variation of one object including a size variation of the one object, the size variation of the one object being a change rate of a size of the one object projected on an image plane from a first time point to a second time point, and estimating the movements of the one or more objects relative to the movable object including: determining a time-to-hit value of each object of the one or more objects using a current size of the object projected on the image plane divided by the size variation of the object (See at least column 53 line 60 – column 54 line 45 and column 54 line 66 – column 55 line 38; via Processing unit 110 may also execute monocular image analysis module 402 to detect various road hazards at step 520, such as, for example, parts of a truck tire, fallen road signs, loose cargo, small animals, and the like. Road hazards may vary in structure, shape, size, and color, which may make detection of such hazards more challenging. In some embodiments, processing unit 110 may execute monocular image analysis module 402 to perform multi-frame analysis on the plurality of images to detect road hazards. For example, processing unit 110 may estimate camera motion between consecutive image frames and calculate the disparities in pixels between the frames to construct a 3D-map of the road. Processing unit 110 may then use the 3D-map to detect the road surface, as well as hazards existing above the road surface. … Processing unit 110 may construct a set of measurements for the detected objects. Such measurements may include, for example, position, velocity, and acceleration values (relative to vehicle 200) associated with the detected objects. In some embodiments, processing unit 110 may construct the measurements based on estimation techniques using a series of time-based observations such as Kalman filters or linear quadratic estimation (LQE), and/or based on available modeling data for different object types (e.g., cars, trucks, pedestrians, bicycles, road signs, etc.). The Kalman filters may be based on a measurement of an object's scale, where the scale measurement is proportional to a time to collision (e.g., the amount of time for vehicle 200 to reach the object). Thus, by performing steps 540-546, processing unit 110 may identify vehicles and pedestrians appearing within the set of captured images and derive information (e.g., position, speed, size) associated with the vehicles and pedestrians. Based on the identification and the derived information, processing unit 110 may cause one or more navigational responses in vehicle 200, as described in connection with FIG. 5A, above. At step 548, processing unit 110 may perform an optical flow analysis of one or more images to reduce the probabilities of detecting a “false hit” and missing a candidate object that represents a vehicle or pedestrian. The optical flow analysis may refer to, for example, analyzing motion patterns relative to vehicle 200 in the one or more images associated with other vehicles and pedestrians, and that are distinct from road surface motion. Processing unit 110 may calculate the motion of candidate objects by observing the different positions of the objects across multiple image frames, which are captured at different times. Processing unit 110 may use the position and time values as inputs into mathematical models for calculating the motion of the candidate objects. Thus, optical flow analysis may provide another method of detecting vehicles and pedestrians that are nearby vehicle 200. Processing unit 110 may perform optical flow analysis in combination with steps 540-546 to provide redundancy for detecting vehicles and pedestrians and increase the reliability of system 100).
Shah and Shashua are in analogous art in controlling autonomous vehicles and avoiding collisions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the dimensional variation of one object including a size variation of the one object, the size variation of the one object being a change rate of a size of the one object projected on an image plane from a first time point to a second time point, and estimating the movements of the one or more objects relative to the movable object including: determining a time-to-hit value of each object of the one or more objects using a current size of the object projected on the image plane divided by the size variation of the object as taught by Shashua in the system of Shah, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Shah and Shashua does not teach element of:
cause the time-to-hit value between the movable object and a closest object among the identified one or more objects on the navigation path to exceed a predefined threshold.
Sandberg teaches elements of:
cause the time-to-hit value between the movable object and a closest object among the identified one or more objects on the navigation path to exceed a predefined threshold (See at least paragraph 50; If any sensor detects an obstacle closer than a specified distance, an imminent collision can be assumed, and using techniques known in the art of computer programming and motion control, the robot can be made to decelerate at a rate that prevents a collision with the obstacle(s). Specifically, a minimum distance required to stop in time to avoid hitting an obstacle can be calculated, and the IR sensors can trigger deceleration whenever an obstacle is found at a distance close to this threshold).
Shah, Shashua and Sandberg are in analogous art in controlling autonomous vehicles and avoiding collisions.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify using motion vectors to track the movable object and create navigational path and calculate time to hit value if there is any detected object near the movable object of Shah and Shashua, to include cause the time-to-hit value between the movable object and a closest object among the identified one or more objects on the navigation path to exceed a predefined threshold as taught by Sandberg in order to avoid hitting objects (See at least paragraph 50). 
 
As per claim 2, Shah teaches element of: wherein identifying the one or more objects comprises: 
performing cluster analysis on the measured pixel movements to identify the one or more objects, wherein an object is identified when the movements of a plurality of pixels corresponding to the object satisfy predetermined criteria (See at least page 3 Section B. Optical Flows).  
Shashua A further teaches element of:
measuring pixel movements within the plurality of image frames (See at least column 59 line 47 – column 60 line 12; via … processing unit 110 may analyze the differences in pixel-level data (or other data subsets from among the two streams of captured images) for a candidate object appearing in both the first and second plurality of images. …) 

As per claim 3, Shah teaches element of:
wherein the pixel movements are measured by generating an optical flow vector map including a plurality of optical flow vectors, each vector representing a pixel movement between two consecutive image frames of the plurality of image frames (See at least page 3 Section B. Optical Flows and Figure 2 – 3).  

As per claim 4, Shah teaches element of:
estimating dimensions of the identified one or more objects respectively (See at least Figure 1 – 3 and page 5 section IV. Implementation).  

As per claim 5, Shah teaches element of: 
comparing a dimension of each identified object with a predetermined threshold value (See at least Page 8 Section B. Texture Filter); and 
excluding at least one of the identified one or more objects having dimensions that are smaller than the predetermined threshold value (See at least Page 8 Section B. Texture Filter and Figure 8).  

As per claim 6, Shah teaches element of: 
measuring rates of dimensional variations of the identified one or more objects respectively (See at least figure 1).  

As per claim 22, Shah and Shashua A teach element of: 
wherein the lines form at least one of a rectangular, square, circular, or polygonal shape (Shashua A, See at least column 169 line 6 – 21).  

As per claim 23, Shah and Shashua A teach element of: 
wherein the pixel movements are measured by generating an optical flow vector map including a plurality of optical flow vectors, the plurality of optical flow vectors being grouped by lengths and directions of respective optical flow vectors into one or more groups (Shashua A, see at least column 21 line 52 – column 22 line 6, column 75 line 46 – 55 and column 115 line 11 – 31).

Claims 8 and 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shah, Shashua A and Sandberg in view of Shashua et al. (Hereinafter Shashua B) (US 20170010618).

As per claim 8, Shah, Shashua A and Shashua B teach element of: 
estimating a plurality of time-to-hit values for a plurality of identified objects simultaneously and in real time when the movable object moves along the navigation path (Shashua B, see at least paragraph 339 – 340).  


As per claim 11, Shah, Shashua A and Shashua B teach element of: 
adjusting one or more operation parameters of the movable object in accordance with the adjusted navigation path (Shashua B, see at least abstract and paragraph 37, 337 and 339 – 341).  

As per claim 12, Shah, Shashua A and Shashua B teach element of: 
 comparing the time-to-hit value of the corresponding object with a predetermined threshold time value (ShashuaB, see at least abstract and paragraph 37, 337 and 339 – 341); and 
in accordance with a determination that the time-to-hit of each of the identified one or more objects is below the predetermined threshold time value, adjusting the one or more operation parameters of the movable object to allow the movable object to statically hover at a current position (Shashua B, see at least abstract and paragraph 37, 337 and 339 – 341).

	Claims 13 – 16 and 18 – 19 have same or substantially similar limitations as claims 1 – 6, 8 and 11 – 12. Therefore, claims 13 – 16 and 18 – 19 are rejected under same rationales as claims 1 – 6, 8 and 11 – 12.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 - 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662